Citation Nr: 1643700	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to June 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's substantive appeal was received more than sixty days following issuance of the statement of the case and greater than one year following issuance of the rating decision as to the matters being appealed.  See 38 C.F.R. § 20.302.  However, as explained in an October 2015 supplemental statement of the case, the Veteran requested a hearing before the RO Decision Review Officer (DRO) in April 2012, prior to issuance of the statement of the case, but was not provided the requested hearing.  Following issuance of the October 2015 supplemental statement of the case, the RO certified the case to the Board.  Accordingly, the Board accepts jurisdiction of the appeal despite the untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal).

In his substantive appeal, the Veteran requested a Board hearing by live videoconference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2013.  However, in August 2013, the Veteran submitted a statement indicating that he no longer wished to have a hearing before the Board.  See VA Form 21-4138, Statement in Support of Claim, received in August 2013.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In October 2015, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed; and there is no probative evidence showing that he was exposed to herbicides in service.

2.  There is no probative evidence of record linking the Veteran's current ischemic heart disease to his active service.

3.  There is no probative evidence of record linking the Veteran's current diabetes mellitus, type II, to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in October 2011 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of an effective date and disability rating in the event that service connection is granted for ischemic heart disease or diabetes mellitus, type II.  The letter also included information relating to establishing entitlement to service connection on a presumptive basis as due to in-service exposure to herbicide agents.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the Veteran's representative has requested that the case be remanded to obtain military pay records and Pentagon reports referenced in the Veteran's substantive appeal.  See Informal Hearing Presentation, received in July 2016.  However, VA has already obtained the Veteran's service personnel records and, as is more fully discussed below, the Veteran has denied that he received combat zone pay on multiple occasions.  In addition, the Veteran's reported trips to the Republic of Vietnam were all very brief.  The Board therefore concludes that the Veteran's military pay records are not relevant as they are very unlikely to show combat zone pay or other information that would allow VA to reasonably conclude that the Veteran had service in the Republic of Vietnam.  As for the Pentagon reports referenced in the Veteran's substantive appeal, the Veteran submitted online articles summarizing the content of those reports.  As is more fully discussed below, the online articles reflect that the Pentagon reports are general in nature and would not provide proof that the Veteran specifically was exposed to herbicide agents in Okinawa, Japan, or any other location.  Accordingly, the actual Pentagon reports would not provide any additional information that is relevant to the matters decided herein and is not already included in the record as part of the online materials submitted by the Veteran.  The Pentagon reports themselves therefore need not be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran has not been provided a VA examination in connection with the matters decided herein.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In this case, there is no indication that the claimed disability or symptoms may be associated with an established event, injury, or disease in service.  Specifically, the Veteran contends that his ischemic heart disease and diabetes mellitus, type II, are causally related to in-service exposure to herbicide agents.  However, as discussed below there is no credible evidence that the Veteran served in an area in which exposure to herbicide agents may be presumed, or that he was actually exposed to herbicides in service.  Therefore, a VA examination is not required in this case.

There is no indication in the record that any additional evidence, relevant to the matters adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).  Ischemic heart disease and diabetes mellitus, type II, are included in the list of enumerated diseases.  The presumptive regulations, however, do not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Analysis

The Veteran has submitted a claim for entitlement to service connection for ischemic heart disease and diabetes mellitus, type II.  The medical evidence of record shows that the Veteran has current diagnoses for coronary artery disease and diabetes mellitus, type II.  The service treatment records are silent as to complaints of, diagnosis of, or treatment for ischemic heart disease or diabetes mellitus, type II.  The Veteran does not contend, and the record does not show, that ischemic heart disease or diabetes mellitus, type II, were present in service.

The Veteran contends that his post-service ischemic heart disease and diabetes mellitus, type II, are due to exposure to herbicides while he was stationed in Okinawa, Japan between 1966 and 1967 and during short trips to Vietnam during his time stationed in Okinawa, Japan.  For the following reasons, the Board concludes that the claims must be denied because there is no probative evidence demonstrating that the Veteran served in the Republic of Vietnam, that he was actually exposed to herbicides during active service, or that his ischemic heart disease and/or diabetes mellitus, type II, are medically attributable to his active duty service on any other basis.

As noted above, there is a rebuttable presumption of exposure to herbicides where a Veteran served in the Republic of Vietnam during the Vietnam Era.  On his initial claim, the Veteran stated, "I was also sent to Da Nang on several occasions for the purpose of picking up top secret materials and information.  Pay records would indicate that I was CZ for those trips."  See VA Form 21-526, Veterans Application for Compensation and/or Pension, received in September 2011.  In August 2013, the Veteran stated, "The VA has asked me for proof that I made trips into Vietnam on several occasions.  Because the trips usually were one day with occasional overnights, I was never paid at the C/Z rate.  We would deliver supplies and equipment on each occasion. . . . I was in Vietnam on several occasions.  I was sent there by the USAF.  I was a member of the USAF."  See VA Form 9, received in August 2013.  In January 2015, at a hearing at the St. Petersburg VA RO, the Veteran testified, "I was exposed to that [Agent Orange] more than I was the one day that I dropped paperwork off in Da Nang and came home."  See VA RO hearing transcript, dated in January 2015.  The Veteran also testified at the January 2015 RO hearing that he was scheduled to go to Vietnam to work at a communication center, but that the assignment was cancelled because the communication center was attacked.  In October 2015, he reported that he went to Da Nang Air Base "to assist in communication development."  See VA Form 9, received in October 2015.

In October 2013, the RO made a Personal Information Exchange System (PIES) request to verify the Veteran's claimed service in Vietnam, to include any temporary duty and visitation.  A response received later in October 2013 states, "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam," and, "all available requested records <<mailed>>."  See VA Form 3101 Print, Request for Information, printed in October 2011.  The Board has reviewed the Veteran's service treatment records and service personnel records, and has found no evidence of record showing that the Veteran was ever assigned to duty in Vietnam, or that he made any temporary visits there.  Thus, the Veteran's statements are the only evidence of record showing that he had service in the Republic of Vietnam.

The Board finds that the Veteran's statements are not credible because they are internally inconsistent and are not supported by the objective evidence of record.  Specifically, in September 2011, he indicated that he went to Vietnam "on several occasions" to pick up top secret materials and information, and that during that time he received combat zone pay.  In August 2013, he reported that he made several trips into Vietnam, some of which involved an overnight stay, for the purpose of delivering supplies and equipment, and that he did not receive combat zone pay at any time.  In January 2015, he testified that he went to Vietnam once to drop off paperwork.  In October 2015, he reported that the purpose of the visit to Vietnam was "to assist in communication development."  Thus, the Veteran has been inconsistent in his statements as to the number of visits to Vietnam, the purpose of his visit or visits, and whether he received combat pay for the visit or visits.  Furthermore, his statements are not support by the service treatment records or service personnel records, which do not show service in Vietnam or indication of combat zone pay.  The service records also do not support the Veteran's statements in August 2013 that he was a member of the United States Air Force or that he was sent to Vietnam by the United States Air Force.  Rather, the service records, including the Veteran's DD Form 214, reflect that he served in the United States Army as a clerk typist and supply clerk.  Therefore, the Veteran's statements as to his service in Vietnam are not credible and are not probative on the matter.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  Accordingly, there is no probative evidence of record showing that the Veteran had service in the Republic of Vietnam during the Vietnam Era, and entitlement to service connection for ischemic heart disease and diabetes mellitus, type II, cannot be established as due to presumed herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309.

As to the Veteran's contentions that he was exposed to herbicides while serving in Okinawa, Japan, the VA Adjudication Procedure Manual provides procedures for verifying herbicide exposure in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, 7.a (August 7, 2015).  Specifically, the Veteran should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should furnish the Veteran's detailed description to the Compensation Service and request a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as claimed.  If the Compensation Service's review does not confirm that herbicides were used as claimed, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity. 

The Veteran has provided several statements regarding his alleged exposure to herbicides.  He has stated that Agent Orange was sprayed on Kadena Air Base on a regular basis.  See VA Form 21-526, received in September 2011.  He has also stated that he witnessed men spraying the base's fence with an orange chemical, which he later learned was Agent Orange.  According to the Veteran, the chemical killed most of the weeds, and left a film over the parking lot and the side of the barracks.  See VA Form 9, received in June 2013.  At the January 2015 VA RO hearing, the Veteran also testified that "hundreds and hundreds" of barrels of Agent Orange were stored along the perimeter of the Kadena Air Base.  He reported that he knew the barrels contained Agent Orange because they were covered in orange tags.

VA has attempted to verify the Veteran's reported exposure to herbicides.  The October 2011 PIES request also requested any documents showing exposure to herbicides.  The October 2011 response indicates that there are no records of exposure to herbicides.  In a March 2012 memorandum that describes the steps taken in the attempt to verify the Veteran's reported exposure, the RO made a formal finding that sufficient information required to verify herbicide exposure does not exist.  The Board has reviewed the service records, and concludes that they do not contain evidence of in-service exposure to herbicides.

In July 2015, the Compensation Service indicated that the DOD has provided a list of locations outside Vietnam and the Korean Demilitarized Zone where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The Compensation Service noted that the list does not contain names of individuals involved with the tactical herbicides, and does not reference routine base maintenance activities, such as range management, brush clearing, and weed killing.  It further notes that such activities were accomplished with commercial herbicides on all military bases worldwide, and that commercial herbicides do not fall under the regulations governing tactical herbicides at 38 C.F.R. §  3.307(a)(6)(i).  Regarding the Veteran's contentions, the Compensation Service concluded that the DOD list does not show any use, testing, or storage of tactical herbicides at Kadena Air Base in Okinawa, Japan.  Furthermore, a recent report released in January 2013 reconfirmed that no tactical herbicides were transported to, used, stored, or buried on Okinawa, Japan, including Kadena Air Base.  Therefore, Compensation Service could provide no evidence to support the Veteran's claim that he was exposed to herbicides in Okinawa.

The RO then sent a request for verification of exposure to herbicides to the JSRRC, as instructed in the VA Adjudication Procedure Manual.  The JSRRC provided a response in September 2015, stating, "We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1966-1967 unit records for STRATCOM Okinawa, Japan.  Therefore, we reviewed the unit history submitted by Kadena Air Base.  However, the history does not document the use, storage, spraying, or transporting of herbicides.  Lastly, to date, historical information does not document the spraying, testing, storage or usage of Agent Orange or other tactical herbicides at Kadena Air Base or on the island of Okinawa during the specified period."  Thus, the Veteran's claimed exposure to herbicides in Okinawa, Japan, was not verified through a review of the evidence of record, a PIES request, a request to Compensation Service, or a request to JSRRC.

In support of his assertion that he was exposed to herbicides in Okinawa, the Veteran cites to several prior Board decisions for other veterans in which the Board granted service connection based on exposure to herbicides in Okinawa.  One of the decisions by the Board was also cited in a news article in The Japan Times, which the Veteran submitted to show that the Board had generally conceded the presence of herbicides on Okinawa.  The Veteran also submitted internet-based articles that argue that Agent Orange was used and stored in Okinawa, Japan, during the1960s.  The Board notes, however, that each decision by the Board is necessarily based on review of the evidence of record in a particular claims file and has no precedential value toward adjudication of appeals by other claimants, even those who may appear to be similarly situated.  See 38 C.F.R. § 20.1303.  Furthermore, the present appeal can be distinguished from the earlier cases before the Board because the record in the present case contains evidence against the presence of herbicides on Okinawa, based on research of pertinent government records that was not cited in the prior Board decisions, and that may not have even been available to the Board at the time those decisions were made.  Moreover, The Japan Times and internet-based articles are based wholly on the findings included in a prior Board decision without any additional evidence being added regarding actual use of herbicides in Okinawa.  For this reason, the Board places no probative value on the newspaper and internet-based articles.

The Veteran also submitted another internet-based article that asserts that documents released in September 2015 by the DOD under the Freedom of Information Act reveal that Agent Orange dioxin was discovered at the United States Army's Machinato Service Area in Urasoe City, Okinawa in the 1970s.  According to the article, the documents show that testing in 1975 detected dioxin in the Service Area, which is known today as Camp Kinser.  The Veteran asserts that the article is proof that he was exposed to Agent Orange "while at Camp Kinser and Kadena Air Base" during his service in Okinawa.  However, the Board notes that the Veteran's service record does not show service at Machinato Service Area or Camp Kinser, and that the internet article makes no mention of Kadena Air Base.  Furthermore, the testing cited in the article that purportedly detected dioxin was conducted in 1975, and therefore does not prove that herbicides were present in 1966 and 1967 when the Veteran was in Okinawa.  Therefore, the Board finds that the article has no probative value in showing that the Veteran was exposed to herbicides during service.

Based on the above, the Board finds there is no probative evidence supporting a finding that the Veteran was exposed to herbicide during his active service.  The Veteran is competent to report on what he observed, but the Board places greater probative value on the actual research conducted by the government, based on historical documents, which indicates that tactical herbicides were not present in Okinawa during the Veteran's period of active service, and suggests that the chemicals the Veteran witnessed were likely commercial herbicides that do not fall under the regulations governing tactical herbicides at 38 C.F.R. §  3.307(a)(6)(i).  The Veteran's reports of what he observed do not confirm the presence of tactical herbicides such that exposure to such herbicides is warranted on a presumptive basis.  As such, the Veteran's assertion that he was exposed to tactical herbicides is based on supposition, and is contrary to other evidence of record.  The probative evidence of record, which is based on review of actual government records, weighs against the Veteran's suppositions.

Finally, the Veteran's service treatment records are absent for evidence of in-service treatment for a heart condition or diabetes mellitus, type II.  In addition, there is no competent evidence of record linking the Veteran's current ischemic heart disease to his active service on a direct basis.  Therefore, the record does not show that the Veteran's ischemic heart disease and/or diabetes mellitus, type II, had their onset during his active service or are otherwise etiologically related to his active service on a direct basis.  See Combee, 34 F.3d at 1043.

In summary, there is no competent, probative evidence of record linking the Veteran's current ischemic heart disease and/or diabetes mellitus, type II, to his active service, to include the claimed exposure to herbicides.  In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for ischemic heart disease and diabetes mellitus, type II.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


